DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-32 are pending.
Claims 11-32 are withdrawn.
Claims 1-10 are rejected herein.

Election/Restrictions
Applicant's election with traverse of Group I, Species B, and Subspecies 2 in the reply filed on 3/15/21 is acknowledged.  The traversal ground(s) are discussed below.  They are not found persuasive because:
Applicant first argues that the recited groupings of claims “overlap in scope” and thus are not mutually exclusive.  To support this assertion, Applicant underlines the varying features that are allegedly shared between groupings.  This is a mischaracterization of what it means to be overlapping in scope.  When inventions are related, the question is whether the groups of inventions are distinct.  “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.” See MPEP 806.05.  Clearly the differing groups of inventions would not infringe on the others, and clearly the subject 
Next, Applicant argues there is no burden in examining all groupings together.  Applicant contends that any election would require search and consideration of one or more of any references uncovered.  Consideration of some of the same references from different classifications being applicable to each election is not the, or an applicable standard.   Moreover, (1) the search required for the elected invention may not include a search for the nonelected invention since the differences between the patentably distinct inventions (as indicted in the Restriction Requirement) would necessitate additional search, and (2) examination is not limited to search.  In addition to the search, much of the examination is devoted to determining patentability of claims.  Said determination requires the formulation of rejections including applying relevant prior art and responding to Applicant’s arguments with regard to same.  The additional search and the determination of patentability for multiple, patentably distinct inventions would place serious burden on the Examiner.  With respect to the additional search, the different inventions would require different search strategies; as the search is not limited to a class/subclass search the search would also require employing different search queries.  This is a serious burden on the examiner.
Applicant’s arguments concerning the election of species are addressed in the above.
The requirement is still deemed proper and is therefore made FINAL.
Claim 14 is listed as original and non-withdrawn, but is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, as it depends from claim 11, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Lower housing” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identities the lower housing as a lower mount frame or plate. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Upper housing” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the The specification identities the upper housing as an upper mount frame or plate. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Spring assembly” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identities the spring assembly as compression springs, captured between an upper spring plate and a lower spring plate.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Adjustment assembly” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the The specification identities the adjustment assembly as a rack and pinion assembly or a rack and bell crank assembly.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Buisard (FR2418721).
Re claim 1, Buisard discloses a seat mount assembly (Fig. 1-2) comprising: 
a lower housing (21) constructed to be secured to a vehicle frame member (6); 
an upper housing (19) constructed to be secured to a seat (8) secured to the vehicle (see description paragraph 2); 
an asymmetric scissor assembly (22, being asymmetric because there is no point of reference claimed, and looking at Fig. 2, the springs and brackets are asymmetric about each 33, and are asymmetric due to the flexing of the springs in Fig. 2) having a first scissor bracket (22 on the left) that is pivotably secured (via 26 and 27) to a second scissor bracket (22 on the right) wherein opposing ends (upper and lower ends) of the first scissor bracket (22 on the left) and the second scissor bracket (22 on the right) are secured to a respective one of the lower housing (21) and the upper housing (19); and 
a spring assembly (24) disposed within a footprint of the asymmetric scissor assembly (22), the spring assembly (24) being moveable relative to the asymmetric scissor assembly (Fig. 2) to manipulate a proportion of the spring assembly (24) that is engaged to resist translation (Fig. 22) 93of the first scissor bracket (22) relative to the second pivot bracket (22).
Re claim 2, Buisard discloses the seat mount assembly of claim 1 wherein the spring assembly (24) includes a plurality of biasing devices (24).
Re claim 3,
Re claim 4, Buisard discloses the seat mount assembly of claim 1 further comprising an adjustment assembly (28, 32) attached to one of the lower housing (21) and the upper housing (19) and configured to manipulate a position of the spring assembly (24).
Re claim 6, Buisard discloses the seat mount assembly of claim 1 wherein one of the first scissor bracket (22 on the left) and the second scissor bracket (22 on the right) includes a crossbar (23) that is oriented to act upon (indirectly) the spring assembly (24).
Re claim 7, Buisard discloses the seat mount assembly of claim 1 wherein the spring assembly (24) is further defined as a spring cartridge (as no language defines what constitutes a cartridge) that is disposed between the lower housing (21) and the upper housing (19).
Re claim 10, Buisard discloses the seat mount assembly of claim 1 further comprising a handle (32) that extends in a forward direction from the spring assembly (24) and is operable to adjust a position (at least indirectly) of the spring assembly (24) relative to the asymmetric scissor assembly (22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buisard (FR2418721) in view of Brownell (US 4,034,948).
Re claim 5, Buisard discloses the seat mount assembly of claim 4 but fails to disclose wherein the adjustment assembly is further defined as one of a rack and pinion assembly and a rack and bell crank assembly.
However, Brownwell discloses wherein the adjustment assembly is further defined as one of a rack and pinion assembly and a rack and bell crank assembly.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment assembly of Buisard wherein the adjustment assembly is further defined as one of a rack and pinion assembly and a rack and bell crank assembly as disclosed by Brownell in order to utilize a cheap, readily available, compact, well known manner of adjustment (Brownell recognizing rack and pinion for adjustment), and since it has been held that simple substitution of one known element for another to obtain predictable results is within the level of ordinary skill in the art.  See MPEP 2143(B).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buisard (FR2418721) in view of Forsman et al (“Forsman”) (US 2011/0204684).
Re claim 8, Buisard discloses the seat mount assembly of claim 7 but fails to disclose wherein the spring cartridge further comprises at least one tether configured to capture at least one spring between an upper spring plate assembly and a lower spring plate assembly.
However, Forsman discloses wherein the spring cartridge further comprises at least one tether (10) configured to capture at least one spring (unlabeled in Fig. 1) between an upper spring plate assembly (12) and a lower spring plate assembly (14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment assembly of Buisard wherein the spring cartridge further comprises at least one tether configured to capture at least one spring between an upper spring plate assembly and a lower spring plate assembly as disclosed by Forsman in order to better secure the seat position and avoid undesired deformation ([0005]).  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635